 


109 HRES 870 IH: Congratulating and commending the Port of Baltimore on the occasion of its 300th anniversary.
U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 870 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2006 
Mr. Ruppersberger (for himself, Mr. Hoyer, Mr. Cardin, Mr. Gilchrest, Mr. Wynn, Mr. Bartlett of Maryland, Mr. Cummings, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating and commending the Port of Baltimore on the occasion of its 300th anniversary. 
 
 
Whereas the Port of Baltimore, which lays on 45 miles of coastline, was established in 1706 to transport farmers’ crops along the East Coast and to import and export cargo to international destinations; 
Whereas the Port was a key strategic goal for the British during the Revolutionary War and the War of 1812; 
Whereas the Port was successfully defended during the War of 1812 by the American soldiers and militiamen at Fort McHenry and North Point; 
Whereas Francis Scott Key’s commemoration of the attack, the Star Spangled Banner, was to become America’s national anthem; 
Whereas the Port of Baltimore is one of America’s busiest international deepwater ports; 
Whereas the Port of Baltimore is the second largest automobile importer in the United States, is regarded as one of America’s top container terminals, and handles other cargoes such as coal, paper goods, electronics, aluminum, and sugar; 
Whereas the Port of Baltimore now ranks fifth among ports in the United States, with major railways and trucking lines carrying cargoes from the Port; 
Whereas the Port of Baltimore is ranked number one in roll-on/roll-off (Ro/Ro) cargo, handling nearly 50 percent of the East Coast market's share of Ro/Ro cargo annually; 
Whereas one of the Port of Baltimore’s greatest advantages is its mid-Atlantic and inland location, which makes it the closest Atlantic port to the Midwest, as it lays farther west than any other major Atlantic port; 
Whereas the Port of Baltimore serves as a critical anchor for Baltimore and the area known as the Inner Harbor, where hotels, offices, and retail and entertainment facilities, such as the National Aquarium and the Maryland Science Center, replaced dilapidated wharves and warehouses; 
Whereas the Port of Baltimore has been a driving force in maintaining the economic stability of the region, generating an estimated $1.5 billion in revenue annually and employing over 16,000 Marylanders in direct jobs; and 
Whereas without the hard work and dedicated service of Baltimore’s port workers, the Port of Baltimore and the State of Maryland would not maintain the economic viability and success they enjoy today: Now, therefore, be it  
 
That the House of Representatives congratulates and commends the Port of Baltimore on the occasion of its 300th anniversary. 
 
